DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 02/17/2022.  As directed by the amendment: claims 23, 30-32, 34, 38 and 42 have been amended, no additional claims have been cancelled, no new claims have been added, and claim 44 remains withdrawn from consideration as being drawn to a nonelected species. Thus, claims 23-32 and 34-42 are presently examined in the current Office Action.

Examiner’s Notes
It is to be noted that in device/apparatus claims only the claimed structure of the final device bears patentable weight, and intended use/functional language is considered to the extent that it further defines the claimed structure of the final device. 
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant(s) fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 34-41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schmitt (US PG Pub. 2006/0142832).
Regarding claims 34 and 38, Schmitt discloses a tubular graft (10/30), illustrated in Figures 1 and 3, comprising an elongate tubular body including a first end, a second end, and a lumen extending between the first and second ends, thereby defining a longitudinal axis between the first and second ends; and a first self-sealing region at least partially surrounding a first length of the tubular body, the self-sealing region including first and second reinforcement members (12/13 in Figure 1; 32/34 in Figure 3) embedded within a base material (11/14 in Figure 1; 31/33/35 in Figure 3), the second reinforcement member (13/34) spaced apart radially from the first reinforcement member (12/32), wherein the first and second reinforcement members (12/13 or 32/34) comprise first and second helical coils (12/32 & 13/34) that extend around the circumference of the tubular body and apply an axially compressive force to the base material along a longitudinal axis to enhance sealing when a needle or other device is introduced through the base material, illustrated in Figures 1 and 3 ([0018]; [0027]; [0029] & [0031]).
Regarding claim 35, Schmitt discloses the tubular graft of claim 34, wherein the first and second reinforcement members (12&13) do not contact one another, illustrated in Figure 1 ([0027], Lines 4-5).	 
Regarding claim 36, Schmitt discloses the tubular graft of claim 34, wherein base material (33) is located between the first and second reinforcement members (32 & 34), illustrated in Figure 4.
Regarding claim 37, Schmitt discloses the tubular graft of claim 34, wherein the second reinforcement member (34) contacts the first reinforcement member (32) at points where the second reinforcement member (34) overlaps the first reinforcement member (32), illustrated in Figure 3 ([0029], Lines 6-14).
Regarding claim 39, Schmitt discloses the tubular graft of claim 38, wherein the first helical coil (32) includes windings extending in a first helical direction and the second helical coil (34) includes windings extending in a second helical direction opposite the first helical direction, illustrated in Figure 3 ([0029], Lines 12-14).
Regarding claim 40, Schmitt discloses the tubular graft of claim 39, wherein the second helical coil (34) contacts the first helical coil (32) at points where the second helical coil (34) overlaps the first helical coil (32), illustrated in Figure 3 ([0029], Lines 6-14).
Regarding claim 41, Schmitt discloses the tubular graft of claim 38, wherein the second helical coil (13) includes windings extending in the same direction as windings of the first helical coil (12), illustrated in Figure 1 ([0027], Lines 2-5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23-32 are rejected under 35 U.S.C. 103 as being unpatentable over Schmitt in view of Weinberg (US PG Pub. 2007/0123968).
Regarding claims 23-25, Schmitt discloses a tubular graft (10/30), illustrated in Figures 1 and 3, comprising a first self-sealing region including one or more reinforcement members (12/13 in Figure 1; 32/34 in Figure 3) embedded within a base material (11/14 in Figure 1; 31/33/35 in Figure 3), comprising an elastomeric material, the one or more reinforcement members (12/13 or 32/34) comprising a first helical coil (12/32) and a second helical coil (13/34) which extend axially along a length, the second helical coil (13/34) spaced apart radially from the first helical coil (12/32), the helical coil applying an axially compressive force to the base material along a longitudinal axis, illustrated in Figures 1 and 3 ([0027]; [0029] & [0031]); but does not teach the first self-sealing region at least partially surrounding an elongate tubular body including first and second ends, and a lumen extending between the first and second ends, wherein the length of the first self-sealing region is shorter than a length of the elongate tubular body between the first and second ends.
	However, Weinberg teaches a tubular graft (10), in the same field of endeavor, comprising an elongate tubular body (12) including a first end, a second end, and a lumen extending at a length between the first and second ends; and a first self-sealing region (14/16/18) at least partially surrounding a first length of the tubular body shorter than a length between the first and second ends, illustrated in Figure 1; the elongate tubular body allows the surgeon to adjust the length of the graft by cutting the elongate tubular body to an appropriate size/length ([0017], Lines 7-9).
	In view of the teachings of Weinberg, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention for the graft of Schmitt to include an elongate tubular body having a length between first and second ends, wherein the first self-sealing region at least partially surrounds the elongate tubular body and the length of the first self-sealing region is shorter than the length of the elongate tubular body, in order to allow the surgeon to adjust the length of the graft by cutting the elongate tubular body to an appropriate size/length.
Regarding claim 26, Schmitt in view of Weinberg disclose the tubular graft of claim 25, wherein Schmitt further teaches the second helical coil (34) is located closer to an outer surface (35) of the base material (31/33/35) than the first helical coil (32), illustrated in Figures 3 and 4.
Regarding claim 27, Schmitt in view of Weinberg disclose the tubular graft of claim 25, wherein Schmitt further teaches the first helical coil (32) includes windings extending in a first helical direction and the second helical coil (34) includes windings extending in a second helical direction opposite the first helical direction, illustrated in Figure 3 (Schmitt: [0029], Lines 12-14).
Regarding claim 28, Schmitt in view of Weinberg disclose the tubular graft of claim 27, wherein Schmitt further teaches the second helical coil (34) contacts the first helical coil (32) at points where the second helical coil (34) overlaps the first helical coil (32), illustrated in Figure 3 (Schmitt: [0029], Lines 6-14).
Regarding claim 29, Schmitt in view of Weinberg disclose the tubular graft of claim 25, wherein Schmitt further teaches the second helical coil (13) includes windings extending in the same direction as windings of the first helical coil (12), illustrated in Figure 1 (Schmitt: [0027], Lines 2-5).
Regarding claim 30, Schmitt in view of Weinberg disclose the tubular graft of claim 29, and though it is not specifically disclosed that the windings of the first and second helical coils are in phase with one another such that the windings of the first and second helical coils are axially aligned with one another, this parameter is deemed to be a mere matter of normal design choice, not involving a novel inventive step.  It would have been obvious, and well within the capability of one having ordinary skill in the art before the effective filing date of the invention to determine an appropriate arrangement for the first and second helical coils, including having the first and second helical coils in phase with one another such that they are axially aligned with one another, since such a modification involves a mere rearrangement of parts, which has been held to involve only routine skill in the art (see MPEP 2144.04).  Furthermore, it is to be noted that neither the claim, nor the originally filed specification disclosed any reason/benefit for, or criticality to, the parameter of the first and second helical coils being in phase with one another, as opposed to being in any other orientation, such as out of phase with one another; in fact, the originally filed specification states that either arrangement could be used, thereby further evidencing that the above mentioned parameter is a mere matter of normal/obvious design choice.
Regarding claim 31, Schmitt in view of Weinberg disclose the tubular graft of claim 29, wherein Schmitt further teaches the windings of the first and second helical coils (12&13/32&34) are out of phase with one another such that the windings of the first and second helical coils are axially offset from one another, illustrated in Figures 1 and 3.
Regarding claim 32, Schmitt discloses a tubular graft (30), illustrated in Figures 3 and 4, comprising a self-sealing region including reinforcement members (32/34) embedded within a base material (31/33/35), the reinforcement members (32/34) comprising a first helical coil (32) that extends axially along a first length, the helical coil applying an axially compressive force to the base material, and a second helical coil (34) that extends axially along the first length, the second helical coil (34) spaced apart radially from the first helical coil, wherein the first helical coil (32) includes windings extending in a first helical direction and the second helical coil (34) includes windings extending in a second helical direction opposite the first helical direction, and wherein the first and second helical coils apply a substantially compressive force to the base material along a longitudinal axis to enhance sealing when a needle or other device is introduced through the base material, illustrated in Figures 3 and 4 ([0018]; [0029] & [0030]); but does not teach the first self-sealing region at least partially surrounding an elongate tubular body including first and second ends, and a lumen extending between the first and second ends, wherein the first length of the first self-sealing region is shorter than a length of the elongate tubular body between the first and second ends.
	However, Weinberg teaches a tubular graft (10), in the same field of endeavor, comprising an elongate tubular body (12) including a first end, a second end, and a lumen extending at a length between the first and second ends; and a first self-sealing region (14/16/18) at least partially surrounding a first length of the tubular body shorter than a length between the first and second ends, illustrated in Figure 1; the elongate tubular body allows the surgeon to adjust the length of the graft by cutting the elongate tubular body to an appropriate size/length ([0017], Lines 7-9).
	In view of the teachings of Weinberg, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention for the graft of Schmitt to include an elongate tubular body having a length between first and second ends, wherein the first self-sealing region at least partially surrounds the elongate tubular body and the first length of the first self-sealing region is shorter than the length of the elongate tubular body, in order to allow the surgeon to adjust the length of the graft by cutting the elongate tubular body to an appropriate size/length.
Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Schmitt.
 Regarding claim 42, Schmitt discloses the tubular graft of claim 41, and though it is not specifically disclosed that the windings of the first and second helical coils are in phase with one another such that the windings of the first and second helical coils are axially aligned with one another, this parameter is deemed to be a mere matter of normal design choice, not involving a novel inventive step.  It would have been obvious, and well within the capability of one having ordinary skill in the art before the effective filing date of the invention to determine an appropriate arrangement for the first and second helical coils, including having the first and second helical coils in phase with one another such that they are axially aligned with one another, since such a modification involves a mere rearrangement of parts, which has been held to involve only routine skill in the art (see MPEP 2144.04).  Furthermore, it is to be noted that neither the claim, nor the originally filed specification disclosed any reason/benefit for, or criticality to, the parameter of the first and second helical coils being in phase with one another, as opposed to being in any other orientation, such as out of phase with one another; in fact, the originally filed specification states that either arrangement could be used, thereby further evidencing that the above mentioned parameter is a mere matter of normal/obvious design choice. 

Response to Arguments
Applicant's arguments filed 02/17/2022 have been fully considered but they are not persuasive.  Applicant argues the rejection of independent claim 34, as being unpatentable over the prior art of Schmitt stating that Schmitt does not teach a self-sealing region including helical coils that apply “a substantially uniform axially compressive force to the base material along the longitudinal axis to enhance sealing when a needle or other device is introduced”.  Examiner respectfully disagrees with applicant’s assertion.  Schmitt teaches a tubular graft (10/30) comprising an elongate tubular and a first self-sealing region at least partially surrounding a first length of the tubular body, the self-sealing region including first and second reinforcement members/helical coils (12/13 in Figure 1; 32/34 in Figure 3), embedded within a base material (11/14 in Figure 1; 31/33/35 in Figure 3), and extending around the circumference of the tubular body, illustrated in Figures 1 and 3.  Schmitt further states that if a forced lengthening of the graft is released, than the graft radially expands “by shortening (contraction)” (Schmitt: [0018]; [0027], Lines 9-12); thus, clearly teaching the reinforcement members/helical coils apply an axially compressive force to the base material along a longitudinal axis.  Furthermore, if a needle or other device is introduced through the base material, it would cause/provide a force that lengthens the graft in an amount based on the size/diameter of the needle/device, and once the needle/device is removed, the graft would shorten/contract, i.e. apply an axially compressive force to the base material along a longitudinal axis (as taught by Schmitt, above), thereby enhancing sealing of the base material. Therefore, the rejection of independent claim 34 as being unpatentable over the prior art of Schmitt is deemed to be proper, since Schmitt teaches all the structural limitations set forth in the claim; and thus, the rejection stands.
Furthermore, Applicant’s arguments with respect to independent claims 23 and 32 have been considered but are moot because the arguments do not apply to the current rejections presently used in the Office Action. Specifically, Applicant has amended independent claims 23 and 32 to recite the first length of the first self-sealing region is shorter than a length between the first and second ends of the elongated tubular body.  In response to Applicant’s amendment, Examiner now cites the prior art of Weinberg, in addition to the prior art of Schmitt; rejecting independent claims 23 and 32, and those claims that depend from them, as being unpatentable over Schmitt in view of Weinberg, since both pieces of prior art are in the same field of endeavor, i.e. they both teach vascular devices/grafts that are intended to be implanted in hollow organs/vessels; and the combination would allow a surgeon to adjust the length of the graft, as detailed above in the rejections. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINAH BARIA whose telephone number is (571)270-1973. The examiner can normally be reached Monday - Thursday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DINAH BARIA/Primary Examiner, Art Unit 3774